DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0336035), hereinafter referred to as Choi in view of Ryu (US 2019/0065103), hereinafter referred to as Ryu. 

Referring to claim 1, Choi teaches, as claimed, a method of processing a read-write-operation instruction in a processing-in-memory (i.e.-PIM, page 1, ¶1, ¶7; ¶8 and page 2, ¶26), the method comprising: receiving an instruction packet from a computer system (i.e.-receiving PIM enabled instruction – PEI, page 3, ¶38, line 11); processing, at the processing-in-memory,  
However, Choi does not explicitly teach, at the same time, writing the operation result to an internal memory of the processing-in-memory.  
	On the other hand, Ryu discloses a memory access control circuitry configured to write read operation results in a buffer of the memory system (page 2, ¶28). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Choi and incorporate the step of writing the operation result to an internal memory 

As to claim 2, the modified Choi in view of Ryu teaches the method of claim 1, wherein processing the read-write-operation instruction comprises: selecting one of the read response and the operation result to be sent to the computer system (see Ryu, page 2, ¶29, lines 11-13); and disallowing or outputting the selected read response or operation result as response data (see Ryu, page 2, ¶31, lines 11-13).

As to claim 3, the modified Choi in view of Ryu innately teaches the method of claim 2, further comprising: generating a response selection signal for selecting one of the read response and the operation result to be sent to the computer system (see Ryu, page 2, ¶29, lines 11-13 and page 5, ¶68, lines 7-10); and generating a response permission signal for disallowing or outputting the selected read response or operation result as the response data (see Ryu, page 2, ¶31, lines 11-13 and page 5, ¶69, lines 4-7). 

claims 4-6, the claims are substantially the same as claims 1-3, hence the rejection of claims 1-3 is applied accordingly.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571) 270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday  from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dr. Henry Tsai, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184